*13ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on September 7, 1971 (253 So.2d 914), by certiorari, the order of the Florida State Board of Architecture in the above styled cause; and
Whereas, on review of this court’s judgment, by appeal, the Supreme Court of Florida, 268 So.2d 374, by its opinion and judgment filed November 1, 1972 and mandate now lodged in this court, remanded the cause to this court for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida;
Now, Therefore, It is Ordered that the mandate of this court issued in this cause on November 23, 1971 is withdrawn, the judgment of this court filed September 7, 1971, insofar as it is in conflict with the judgment of the Supreme Court of Florida, is vacated and the issue as to the abuse of discretion by the Florida State Board of Architecture in this case in ordering the appellant’s license revoked rather than suepended for a brief period or directing a reprimand is set for oral argument before this court on Monday, January 29, 1973 at 9:00 o’clock A.M. Counsel for each side will be allowed 15 minutes for oral argument on the limited issue as directed by the Supreme Court of Florida. The petitioner may file a brief within 10 days from this date if he so desires on this issue, and the respondent may file, within 10 days after service of petitioner’s brief, a reply thereto if he desires.
SUPPLEMENTAL OPINION
PER CURIAM.
Upon appeal from our order denying cer-tiorari, Markel v. Florida State Board of Architecture, Fla.App.1971, 253 So.2d 914, the Supreme Court of Florida remanded the cause to us, Markel v. Florida State Board of Architecture, Fla.1972, 268 So.2d 374, with directions to modify the sentence of the Board. Accordingly, the writ of cer-tiorari is granted and sentence is modified to read as follows: The certificate of registration of Charles H. Markel as a practicing architect in the State of Florida is suspended for 60 days from the date of the service of copy of this order.
In all other particulars, the order of the Florida State Board of Architecture shall remain in full force and effect.
It is so ordered.